FILED
                             NOT FOR PUBLICATION                              MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 ALWIN SMITH,                                     No. 09-15265

               Plaintiff - Appellant,             D.C. No. 1:06-cv-01124-NVW

   v.
                                                  MEMORANDUM *
 CALIFORNIA SUBSTANCE ABUSE
 AND TREATMENT FACILITY; et al.,

               Defendants - Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                       Neil V. Wake, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Alwin Smith, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were indifferent to his serious medical needs by denying him adequate care

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                   09-15265
following cervical disc surgery. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo summary judgment, Toguchi v. Chung, 391 F.3d
1051, 1056 (9th Cir. 2004), and for abuse of discretion the district court’s

discovery rulings, Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir.

2004), and we affirm.

        The district court properly granted summary judgment on Smith’s Eighth

Amendment claim. Defendants presented uncontroverted evidence that defendant

Nguyen examined Smith in connection with his complaints following spinal

surgery, Nguyen ordered a further neurological examination and that examination

revealed no condition requiring medical attention. Accordingly Smith failed to

raise a triable issue as to whether the treatment of his symptoms following cervical

disc surgery constituted deliberate indifference. See Hallett v. Morgan, 296 F.3d
732, 744 (9th Cir. 2002) (explaining that prison officials manifest a deliberate

indifference to a prisoner’s medical needs when they intentionally deny, delay or

interfere with medical treatment); Toguchi, 391 F.3d at 1059-60 (concluding that a

difference of opinion concerning the appropriate course of treatment generally does

not amount to deliberate indifference).

        The district court did not abuse its discretion by denying Smith’s motion for

additional discovery because Smith did not show that additional discovery would
IL/Research
                                           2                                   09-15265
uncover specific facts which would preclude summary judgment. See Margolis v.

Ryan, 140 F.3d 850, 854 (9th Cir. 1998) (upholding denial of discovery motion

where “appellants failed to identify facts, either discovered or likely to be

discovered, that would support their § 1983 claim”).

        AFFIRMED.




IL/Research
                                           3                                    09-15265